469 F.2d 694
73-1 USTC  P 9124
ESTATE of Kenneth W. DAVIS, Deceased, et al., etc.,Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 72-1870.
United States Court of Appeals,Fifth Circuit.
Dec. 15, 1972.

Scott P. Crampton, Bobby D. Burns, Asst. Attys. Gen., Meyer Rothwacks, Atty., Tax Div., Dept. of Justice, Lee H. Henkel, Jr., Acting Chief Counsel, Donald H. Olson, Atty., Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellant.
Whitfield J. Collins, Allan Howeth, Fort Worth, Tex., for petitioners-appellees.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the basis of the opinion of the United States Tax Court, Estate of Davis v. Commissioner of Internal Revenue, T.C.Memo. 1971-318 (1971), insofar as that opinion disposes of the Commissioner's contention that this transaction was part gift, part sale.


2
Affirmed.